Allowable Subject Matter
	Claims 15-17, 20-24, 26-30, and 32-36 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim 15, 24, and 30 as a whole:
wherein performing coordinate conversion according to a splicing state and the report data of the touch screen sending the report data, to obtain at least one output coordinate corresponding to an entire display area of the touch display device comprises: obtaining corrected output coordinate according to a formula 

    PNG
    media_image1.png
    66
    208
    media_image1.png
    Greyscale

where, in the formula, x refers to an abscissa of the corrected output coordinate, y refers to an ordinate of the corrected output coordinate, M refers to a total number of columns of touch screens of the touch display device, N refers to a total number of rows of the touch screens of the touch display device, j refers to a column number of the touch screen sending the report data in the touch display device, i refers to a row number of the touch screen sending the report data in the touch display device, R; refers to an abscissa of the report data, R; refers to an ordinate of the report data and Int refers to rounding function.
U.S. Patent Publication 2015/0193077 A1 by Gao et al. teaches a transitional relationship between two coordinate systems where a cursor point x= x’/M+x0 and y=y’/M+y0 but M did not relate to the number of columns and to the number of columns in a segmented touch screen. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621 


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621